 


113 HR 37 IH: Business and Government Operations Improvement Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 37 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2013 
Mr. Barrow introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, Rules, House Administration, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal portions of the Patient Protection and Affordable Care Act, to reduce Federal Government spending and to reduce the salaries of Members of Congress, and for other purposes. 
 
 
1.Short title; Table of contents 
(a)Short titleThis Act may be cited as the Business and Government Operations Improvement Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; Table of contents. 
Title I—Health Care Provisions 
Sec. 101. Repeal of employer health insurance mandate. 
Sec. 102. Repeal of individual health insurance mandate. 
Sec. 103. Repeal of the independent payment advisory board. 
Title II—Savings and Spending Cuts 
Sec. 201. Streamline Government Bureaucracy. 
Sec. 202. Congressional approval for certain obligations exceeding $100,000,000. 
Sec. 203. Prohibition against funding certain foreign programs, projects, and activities. 
Sec. 204. Reduction of the number of nonessential vehicles purchased and leased by the Federal Government. 
Title III—Congressional Pay Cut  
Sec. 301. Reduction in rates of basic pay for Members of Congress.  
IHealth Care Provisions 
101.Repeal of employer health insurance mandate 
(a)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980H. 
(b)Repeal of related reporting requirementsSubpart D of part III of subchapter A of chapter 61 of such Code is amended by striking section 6056. 
(c)Conforming amendments 
(1)Subparagraph (B) of section 6724(d)(1) of such Code is amended by inserting or at the end of clause (xxiii), by striking and at the end of clause (xxiv) and inserting or, and by striking clause (xxv). 
(2)Paragraph (2) of section 6724(d) of such Code is amended by inserting or at the end of subparagraph (FF), by striking , or at the end of subparagraph (GG) and inserting a period, and by striking subparagraph (HH). 
(3)The table of sections for chapter 43 of such Code is amended by striking the item relating to section 4980H. 
(4)The table of sections for subpart D of part III of subchapter A of chapter 61 of such Code is amended by striking the item relating to section 6056. 
(5)Section 1513 of the Patient Protection and Affordable Care Act is amended by striking subsection (c). 
(d)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to months and other periods beginning after December 31, 2013. 
(2)Repeal of study and reportThe amendment made by subsection (c)(5) shall take effect on the date of the enactment of this Act. 
102.Repeal of individual health insurance mandateSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(h)TerminationThis section shall not apply with respect to any month beginning after the date of the enactment of this subsection.. 
103.Repeal of the independent payment advisory boardEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), sections 3403 and 10320 of such Act (including the amendments made by such sections, but excluding subsection (d) of section 1899A of the Social Security Act, as added and amended by such sections) are repealed, and any provision of law amended by such sections is hereby restored as if such sections had not been enacted into law. 
IISavings and Spending Cuts 
201.Streamline Government Bureaucracy 
(a)FindingsCongress finds the following: 
(1)Partially as a result of unnecessary Federal spending, the United States national debt is over $15 trillion. 
(2)Bureaucratic complexity and redundancy waste time and money for consumers, businesses, and taxpayers. 
(3)In March 2011, the Government Accountability Office released a report entitled Opportunities to Reduce Potential Duplication in Government Programs, Save Tax Dollars, and Enhance Revenue that identifies areas where greater efficiencies could be found in Government operations. Some of the findings include: 
(A)Seven different Federal agencies have programs dedicated to meeting the water needs in the United States-Mexico border region. 
(B)There are 82 Federal programs dedicated to improving teacher quality. 
(C)There are 56 programs in 20 different Federal agencies designed to target financial literacy. 
(D)There are 80 Federal programs to boost transportation opportunities for disadvantaged individuals. 
(E)There are over 20 programs in seven different Federal agencies working to combat homelessness. 
(4)The Department of Commerce’s core business and trade functions, the Small Business Administration, the Office of the United States Trade Representative, the Export-Import Bank, the Overseas Private Investment Corporation, and the United States Trade and Development Agency all serve important, but sometimes overlapping functions for consumers and businesses in the United States. Consolidating these agencies could save $3 billion and eliminate over 1,000 duplicative Federal jobs while improving the service provided to taxpayers and consumers. 
(5)The Federal Government provides important services that can be improved while saving money by consolidating and reforming Federal agencies. 
(b)Consolidation authority 
(1)Efficiency-Enhancing plan definedSection 902 of title 5, United States Code, is amended— 
(A)in paragraph (2), by striking and after the semicolon; 
(B)in paragraph (3), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(4)efficiency-enhancing plan means a reorganization plan that the Director of the Office of Management and Budget determines will result in, or is likely to result in— 
(A)a decrease in the number of agencies; and 
(B)cost savings in performing the functions that are the subject of that plan.. 
(2)Modernizing reorganization authoritySection 905(a)(1) of title 5, United States Code, is amended by striking the following: or renaming an existing executive department, abolishing or transferring an executive department or independent regulatory agency, or all the functions thereof, or consolidating two or more executive departments or two or more independent regulatory agencies, or all the functions thereof. 
(c)Duration and scope of authority 
(1)In generalSection 905(b) of title 5, United States Code, is amended by striking if the plan and all that follows and inserting the following: “if the plan is— 
 
(1)transmitted to Congress (in accordance with section 903(b)) on or before the date that is 2 years after the date of the enactment of the Business and Government Operations Improvement Act; and 
(2)an efficiency-enhancing plan.. 
(2)Exercise of rulemaking powerSection 908(1) of title 5, United States Code, is amended by striking December 31, 1984 and inserting the date that is 2 years after the date of the enactment of the Business and Government Operations Improvement Act. 
202.Congressional approval for certain obligations exceeding $100,000,000 
(a)Approval requirementNo Federal department or agency may enter into a contract with, award a grant to, or guarantee a loan for, a private entity in excess of $100,000,000 for a fiscal year, unless the department or agency submits to the Congress a request for approval of such contract, grant, or guarantee, and such approval is subsequently granted by enactment of a joint resolution. 
(b)Expedited considerationA joint resolution of approval under subsection (a) shall be considered in the House of Representatives and the Senate not later then 30 days after the date of submission of a request under such subsection, under expedited procedures. 
(c)Effective dateThis section shall take effect on the date that is 180 days after the date of the enactment of this Act. 
203.Prohibition against funding certain foreign programs, projects, and activitiesSection 103 of the Clean Air Act is amended by adding at the end the following: 
 
(l)Prohibition against funding foreign programs, projects, and activitiesThe Administrator shall not award any grant, contract, cooperative agreement, or other financial assistance under this section for any program, project, or activity to occur outside the United States and its territories and possessions.. 
204.Reduction of the number of nonessential vehicles purchased and leased by the Federal Government 
(a)Review of nonessential vehicle purchaseThe Director of the Office of Management and Budget, in consultation with the head of the relevant Executive agency, shall complete each of the following: 
(1)Determine the total dollar amount obligated by each Executive agency to purchase civilian vehicles in fiscal year 2010. 
(2)Determine the total dollar amount obligated by each Executive agency to lease civilian vehicles in fiscal year 2010. 
(3)Determine the total number of civilian vehicles purchased by each Executive agency in fiscal year 2010. 
(4)Determine the total number of civilian vehicles leased by each Executive agency in fiscal year 2010. 
(5)Determine the total dollar amount that would be 20 percent less than the dollar amount determined under paragraphs (1) and (2) for each Executive agency. 
(b)Reduction of nonessential vehicle purchaseFor each of fiscal years 2013 through 2017, each Executive agency may not obligate more than the dollar amount identified pursuant to subsection (a)(5) to purchase and lease civilian vehicles. 
(c)SharingThe Administrator of General Services shall ensure that an Executive agency may share excess or unused vehicles with another Executive agency that may need temporary or long-term use of additional vehicles through the Federal Fleet Management System. 
(d)National security exceptionThe limits on the purchase and procurement of vehicles provided in this section shall not apply to the purchase or procurement of any vehicle that has been determined by the President to be essential for reasons of national security. 
(e)DefinitionsIn this section: 
(1)Civilian vehicleThe term civilian vehicle means a vehicle that is not used for purposes of military combat, the training or deployment of uniformed military personnel, or such other uses as determined by the Director of the Office of Management and Budget, in consultation with the Administrator of General Services. 
(2)Executive agencyThe term Executive agency has the meaning given that term under section 105 of title 5, United States Code. 
IIICongressional Pay Cut  
301.Reduction in rates of basic pay for Members of Congress 
(a)In generalEffective with respect to pay periods beginning after the date of the regularly scheduled general election for Federal office held in November 2014, the rate of basic pay for each Member of Congress shall be reduced by 5 percent, rounded to the nearest multiple of $100 (or, if midway between multiples of $100, to the next higher multiple of $100). 
(b)PreemptionThe adjustment under subsection (a) shall be in lieu of any adjustment which (but for this Act) might otherwise take effect, in the rates of basic pay for Members of Congress, with respect to the pay periods referred to in subsection (a). 
(c)DefinitionFor purposes of this Act, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31). 
 
